August 27, 2013




                                 JUDGMENT

                 The Fourteenth Court of Appeals
         IN THE INTEREST OF J.J.J., M.J.J., AND M.J.J., CHILDREN

NO. 14-13-00429-CV

                     ________________________________

      This cause, an appeal from a judgment terminating parental rights signed
April 12, 2013, was heard on the transcript of the record. We have inspected the
record and find no error in the judgment. We order the judgment of the court below
AFFIRMED.

We further order this decision certified below for observance.

We further order the mandate be issued immediately.